DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection mechanism in claim 1, 2, 3, 5-8 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 4-7, 9 and 13-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lang (US 2007/0160175 A1 – hereafter ‘175).
‘175 discloses an optical trap system (0011]) that includes the following limitations for claim 14:
“A system for drug discovery, drug development, drug screening or drug validation”: ‘175 discloses a system that is used for the fluorescent detection of a target molecule ([0011]; [0131]) such as an enzyme bound to a bead (Fig. 24A).  It should be noted that preamble statements reciting the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention's limitations is not considered to structurally define the claimed invention over the prior art.  See also MPEP 2111.02 II and 2114.  It should be noted that ‘175 discloses measuring drug interactions ([0102]).  
“a sample chamber configured to contain a target protein, a nucleic acid that interacts with the target protein, and a drug candidate that may interfere with the target protein in the sample chamber, wherein the sample chamber is configured to detect one or more of the following: a) interference between the drug candidate the target protein and/or b) one or more dynamics of the drug candidate on the target protein, wherein the one or more dynamics comprise affinity of the drug candidate to the target protein.”: ‘175 discloses microfluidics ([0054]; i.e. the chamber) that holds the enzyme and beads. For trapping, ‘175 discloses using an emitter source such as a laser (source 12; [0051]; [0052]) that are IR lasers ([0081]).  ‘175 uses a detector such as a quadrant photodiode (QPD 23; [0053]) which is being interpreted as the quadrupole photodiode of the instant application.  Since this is a similar detector, the QPD of ‘175 is fully capable of detecting an interference pattern.  ‘175 discloses a computer that calculates the bead position ([0043]) based on changes of the position of the trapped target detected by the detector ([0053]; [0080]).  The computer of ‘175 controls an acousto-optical deflector ([0057]; [0080]) that sends an RF frequency to the AOD in order to produce additional deflected beams, i.e. correct said radiation signal. Therefore, ‘175 discloses a sample chamber that is fully capable of detecting if the drug candidate interferes with a target protein or the mechanism of action for the drug candidate.  Finally, since ‘175 discloses the same system as claimed, the system of ‘175 is fully capable of detecting interactions down to the single molecule level.   
“a detection mechanism configured to: maintain a constant tension on the nucleic acid during interaction of the nucleic acid with the target protein, and measure a time-dependent signal representing an interaction between the nucleic acid and the target protein. ”: ‘175 discloses using optical tweezers ([0079]; Fig. 2A; Fig. 2B) for trapping  and position detection where the optical tweezers are the art recognized equivalent of the detection mechanism of the instant application. Moreover, as the optical system used by ‘175 is structurally the same as that disclosed within the instant application, the optical tweezers of ‘175 are fully capable of maintaining a constant tension on the nucleic acid and measure time-dependent signals of the interaction between the nucleic acid and the target protein.  

“select the drug candidate if one or more desirable dynamics is detected,”: The system of ‘175 is fully capable of detecting the dynamics of the drug candidate.  It should be further noted that this is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.  
“wherein the system comprises one or more immobilized surfaces and is configured to detect interactions between the drug candidate and the target protein at the single-molecule level”: ‘175 discloses an enzyme bound to a bead ([0013]; [0131]; Fig. 24A) which is being interpreted as the target protein of the instant application.  
Finally, it should be noted that the target protein and the drug candidate are not positively recited as structural elements of the instant claim.  
For claim 1, ‘175 discloses a feedback response that verifies the relative phase of the two AOD controlled beams and determines if the two beams are 180° out of phase and adjusts the beams accordingly ([0062]).  This is being interpreted as the comparison of the two signals of the instant claim.  Moreover, ‘175 looks at the interaction of enzyme substrates, i.e. polynucleotides which are the equivalent of nucleic acids and an enzyme such as DNA polymerase, i.e. the target protein, since enzymes are generally made of proteins ([0005]; [0073]).  Furthermore, ‘175 discloses that the screening is done based on the time-dependent position of the polymerase enzyme along the nucleic acid template ([0072]).  

For claim 2, 175 discloses a computer that calculates the bead position ([0043]) based on changes of the position of the trapped target detected by the detector ([0053]; [0080]).  The computer of ‘175 controls an acousto-optical deflector ([0057]; [0080]) that sends an RF frequency to the AOD in order to produce additional deflected beams, i.e. correct said radiation signal. Therefore, ‘175 discloses a sample chamber that is fully capable of detecting if the drug candidate interferes with a target protein or the mechanism of action for the drug candidate.  Finally, since ‘175 discloses the same system as claimed, the system of ‘175 is fully capable of detecting interactions down to the single molecule level.   Moreover, the controller of ‘175 determines if there has been an interference between the molecules (Fig. 1; Fig. 3; i.e. interference is the equivalent of blocking; [[076]) 
For claim 4, ‘175 discloses that the computer is configured to determine drug interactions ([0102]). 
For claim 5, ‘175 discloses using a coated bead ([0073]) that is fully capable of binding a nucleic acid.  
For claim 6, ‘175 discloses using a plurality of coated beads ([0073]) that are fully capable of binding a nucleic acid.  
For claim 7, the optical trap of ‘175 is fully capable of maintaining constant tension on the target.  See MPEP §2114.  
For claim 9, ‘175 discloses that the signal is a mechanical signal ([0076]).  
For claims 13-15, the target molecule is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 16, ‘175 discloses using optical tweezers ([0079]; Fig. 2A; Fig. 2B) for trapping  and position detection where the optical tweezers are the art recognized equivalent of the detection mechanism of the instant application. Moreover, as the optical system used by ‘175 is structurally the same as that disclosed within the instant application, the optical tweezers of ‘175 are fully capable of maintaining a constant tension on the nucleic acid and measure time-dependent signals of the interaction between the nucleic acid and the target protein.  
For claim 17, the method of ‘175 is for the discovery of new drug candidates with an improved method which reads on the system being configured to accelerate drug discovery ([0017]).  Moreover, this is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art. See MPEP §2114.  
For claim 18, this is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.  
For claim 19, ‘175 discloses using a microwell plate with a plurality of wells to immobilize the target (Fig. 4D; [0026]; [0087]; [0100]; [0101]; [0103]).  Furthermore, ta force-feedback system tracks the position of the trap for a given time period and well ([0103]).  The detection system of ‘175 also maintains tension on the target molecule and measures the signal over time ([0030]; [0080]; [0084]).  
For claim 20, , this is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art. See MPEP §2114.  
Therefore, ‘175 meets the limitations for claim 1-7, 9 and 13-20.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (US 2007/0160175 A1 – hereafter ‘175) as applied above and in view of Moreland eat al. (US 2005/0170418 A1 – hereafter ‘418).
‘175 differs from the instant claim regarding a magnetic trap.  
‘418 discloses a system for nucleic acid synthesis (Abstract) that for claim 8 includes using a magnetic trap (Fig. 9; [0044]; [0115]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the magnetic trap of ‘418 within ‘175 in order to trap the molecules in the detection area.  The suggestion for doing so at the time would have been in order to screen or correct for errors ([0044]).  
‘418 discloses a system for analyzing biological polymers (Abstract) that for claim 8 includes applying a force from an array of magnetic traps ([0019]) that is used to sequence nucleic acids.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the magnetic trap of ‘418 within ‘175 in order to sequence a nucleic acid.  The suggestion for doing so at the time of filing would have been in order to generate a spatially separate array of particles ([0080]) where the applied force moves the particle to a desired location in the array ([0047]).  
For claim 11, ‘175 differs with regards to the mechanical signal being the velocity. 
For claim 11, ‘418 discloses determining the velocity of the bead ([0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the velocity of the target molecule and bead as suggested by ‘418 within ‘175 in order to measure properties of the target molecule.  The suggestion for doing so at the time would have been in order to ensure that the length of the added strand is correct ([0119]).  
For claims 10 and 12, ‘175 differs from the instant claim that the mechanical signal is the elasticity of the nucleic acid. 
For claims 10 and 12, ‘418 discloses taking direct mechanical measurements of the elasticity of a single DNA molecule ([0115]) where this is being interpreted as the elasticity and deformation of the molecule.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the mechanical/elastic signal of ‘418 within ‘175 in order to determine the properties of the target molecule.  The suggestion for doing so at the time would have been in order to ensure that the length of the added strand is correct ([0119]).  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (US 2007/0160175 A1 – hereafter ‘175).
For claim 21, ‘175 does not explicitly disclose that the nucleic acid and protein in the wells are the same.  ‘175 does disclose the use of the microwell plate and microwell where each well includes a nucleic acid and a protein.  ‘175 further discloses characterizing protein activity ([0034]) and using a nucleic acid as a target substrate ([0055]).  Moreover, it would have been obvious to one of ordinary skill in the art to employ a nucleic acid and protein that are the same depending on the particular disease pathway that is being investigated ([0018]).  See also MPEP §2143 I B.  


Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Lang’s computer does not compare a measured time-dependent signal between a baseline signal for the interaction between the nucleic acid and the target protein.  This is not found persuasive.  First, Lang does compare the measured signal and the base line signal in order to identify the mechanism of interference (Fig. 1; Fig. 3).  Lang also takes measurement positions as a function of time ([0029]) and therefore these signals are time-dependent.  Therefore, Lang’s computer has the capabilities of the claimed controller. 
Applicant’s arguments on the bottom of page 9 and page 10 reiterate the above remarks which have been addressed.  
Therefore, the claims stand rejected.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799